Citation Nr: 0615031	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-42 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
calcaneal spurs, right foot.

2.  Entitlement to a rating in excess of 10 percent for 
calcaneal spurs, left foot.



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1985 to 
June 1985, and from February 2003 to November 2003, including 
service during Operation Noble Eagle in Kuwait.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for bilateral calcaneal spurs with an 
evaluation of 0 percent.  

In a rating action dated in November 2004 the RO increased 
the evaluation for the calcaneal spurs from 0 percent to 10 
percent for each foot, effective from the day following the 
veteran's release from service in November 2003. 


FINDING OF FACT

The veteran has calcaneal spurs of each foot which are 
productive of moderate symptoms, including acute episodes of 
pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
calcaneal spurs of the right foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.71a, Diagnostic Code 5284 (2005).

2.  The criteria for a rating in excess of 10 percent for 
calcaneal spurs of the left foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.71a, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

The veteran's calcaneal spurs are not a listed condition 
under VA's rating schedule.  When an unlisted condition is 
encountered, it is permissible to rate the condition by 
analogy to a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. §§ 4.20, 4.27.  The RO has evaluated the calcaneal 
spurs of each foot as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5284 [foot injuries, other].  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

A rating of 10 percent is assigned to foot injuries with 
moderate symptoms.  A rating of 20 percent is assigned for a 
foot injury with moderately severe symptoms.  The highest 
rating, 30 percent, is reserved for severe foot injuries.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board observes that the words "moderate" and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Although the word "moderate" is 
not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary 871 (3d Coll. 
ed. 1988).

In the opinion of the Board, Diagnostic Code 5284 is the most 
appropriate diagnostic code because it pertains to impairment 
of the feet, but without reference to a particular foot 
disability.  This enables the Board to evaluate the 
disability without being hampered by specific criteria which 
are inapplicable to calcaneal spurs.  The other diagnostic 
criteria which pertain to the foot [flatfeet (Diagnostic Code 
5276), bilateral weak foot (Diagnostic Code 5277), acquired 
claw foot (Diagnostic Code 5278), metatarsalgia (Diagnostic 
Code 5279), hallux valgus (Diagnostic Codes 5280 and 5281), 
hammer toe (Diagnostic Code 5282) and malunion of the tarsal 
or metatarsal bones (Diagnostic Code 5283)] all refer to 
disabilities which are not present in this case.  Diagnostic 
Code 5279 provides a 10 percent rating for metatarsalgia, but 
there is no higher evaluation provided under this diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  Diagnostic 
Code 5284 is the most appropriate standard for evaluating the 
impairment resulting from the calcaneal spurs in view of the 
fact that the other pertinent diagnostic criteria reference 
specific foot disabilities that are not clearly analogous.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran's bilateral foot disability is appropriately rated 
under Diagnostic Code 5284.


Factual Background.  The veteran reports that he suffers from 
transient episodes of pain and numbness in both of his feet.  
He also claims to have swelling, heat, redness, and fatigue 
in both feet.  He reports that he suffers from flare-ups of 
severe foot pain of about ten to fifteen minutes in duration 
which occur about two to three times per day, and states that 
these flareups are brought on by running, prolonged walking, 
and upon arising in the mornings.  He states that in addition 
to following a formal treatment plan he has had to seek 
emergency treatment for his foot pain.  According to the 
veteran, he is unable to move around the house, walk for 
prolonged periods of time, or go shopping during his flare-
ups; however, he states that he does not use any ambulatory 
support devices or wear corrective shoes.

VA examination done in May 2004 advises that the veteran has 
"calcaneus spurs at Achilles tendons bilaterally."  X-rays 
taken at the time revealed a large posterior spur formation 
and small inferior calcis spurs.  According to the examiner, 
the veteran is limited in his ability to walk on the tips of 
his toes, and unable to walk on his heels.  Even so, the 
examiner reports "there was no evidence of bilateral foot 
painful motion, edema, instability or weakness;" "no 
evidence of skin and vascular changes bilaterally;" and "no 
evidence of callosities, breakdown, or unusual shoe wear 
pattern."  The examiner also reports that there is "no 
evidence of lack of endurance for both [feet]."  However, 
the examiner states that there is tenderness upon palpation 
of both Achilles tendons, as well as "evidence of bony 
deformity of the posterior calcaneus on the Achilles tendon 
[sic] bilaterally, not correctable through active or passive 
maneuvers."

Private treatment records show that the veteran underwent a 
regimen of physical therapy in August and September of 2004.  
During his VA examination the veteran reported "partial 
improvement" from his treatment.  

VA treatment records document the veteran's complaints of 
bilateral foot pain and inability to remain on his feet for 
long periods of time, and his referral to the podiatry 
clinic.  These records describe the veteran as having 
"posterior exostosis with [pain] upon direct pressure" and 
limited dorsiflexion of the heel with tight Achilles tendon.  
Of particular note is the radiologist description of x-ray 
findings as reflecting a "minor abnormality."


Analysis.  The evidence of record, which includes the 
veteran's service medical records, the report of a VA 
examination, VA treatment records, and the veteran's 
statements in support of his claim, clearly reflect that he 
suffers from bilateral foot pain caused by calcaneal spurs.  
However, the report of VA examination in May 2004 reflects 
that upon inspection of the right and the left foot, there 
was no functional loss observed and there was no painful 
motion upon active range of motion of both ankle joints.  
Additionally, there was no evidence of fatigue, weakness, or 
lack of endurance for either foot.  

As indicated above, the currently assigned 10 percent ratings 
for each foot contemplate foot disability that is productive 
of moderate impairment.  The pain which has been reported, in 
the opinion of the Board, approximates no more than 
"moderate" severity.  The Board does not believe that a 
disability rating in excess of 10 percent may be assigned for 
either foot.  Such rating would be appropriate in the case of 
moderately severe or severe disability.  Here, the veteran's 
feet, although causing him pain, evidently do not 
significantly limit him functionally.

For similar reasons, the Board does not believe that 
additional disability may be assigned under 38 C.F.R. §§ 4.40 
and/or 4.45.  There is no evidence of limitation of motion, 
weakness, incoordination, fatigability or the like due to 
pain which would allow for such additional disability to be 
assigned.  While the veteran complains of pain associated 
with his bilateral foot disability, the Board does not find 
that the disability attributable to the calcaneal spurs of 
the right or left foot has resulted in functional disability 
in excess of that contemplated in the 10 percent ratings 
already assigned.  Also, as noted above, the Board has also 
looked at other diagnostic codes for rating foot disabilities 
and found that no other diagnostic code is as appropriate as 
Diagnostic Code 5284 or provides a method for assigning a 
higher evaluation.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization caused 
by the veteran's bilateral calcaneal spurs that would take 
the veteran's case so outside the norm as to warrant an 
extraschedular rating.  The case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in April and July 2004 and 
February 2005 essentially satisfied the duty to notify 
provisions.  Service medical records have been obtained and 
made a part of the file.  VA treatment records have also been 
obtained and made a part of the file.  In addition, the 
veteran underwent a VA examination in May 2004, the report of 
which is of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  


ORDER

A rating in excess of 10 percent for calcaneal spurs of the 
right foot is denied.

A rating in excess of 10 percent for calcaneal spurs of the 
left foot is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


